                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 UNITED STATES OF AMERICA
                                                 Case No. 2:19-CR-11
 VS.
                                                 JUDGE GILSTRAP/PAYNE
 BEAU DANIEL MERRYMAN


                                NOTICE OF APPEARANCE

        The United States hereby designates the following Assistant United States

Attorney as lead counsel in this case, replacing Assistant United States Attorney Frank

Coan, and respectfully requests that the same be noted by the Clerk of the Court and that

this attorney be added to the list of counsel in this case to receive all future notices,

orders, and filings via the Court's CM/ECF system:

        D. RYAN LOCKER
        Assistant United States Attorney
        Texas Bar No. 24046307
        110 N. College, Suite 700
        Tyler, Texas 75701
        (903) 590-1400
        (903) 590-1439 (fax)
        Ryan.Locker@usdoj.gov




Notice of Appearance - Page 1
                                            Respectfully submitted,

                                            STEPHEN J. COX
                                            UNITED STATES ATTORNEY


                                             /s/ D. Ryan Locker
                                            D. RYAN LOCKER
                                            Assistant United States Attorney
                                            Texas Bar No. 24046307
                                            110 N. College, Suite 700
                                            Tyler, Texas 75701
                                            (903) 590-1400
                                            (903) 590-1439 (fax)
                                            Ryan.Locker@usdoj.gov


                                CERTIFICATE OF SERVICE

        On September 23, 2020, I do certify that a true and correct copy of the foregoing

instrument was filed with the Clerk of the District Court using the CM/ECF system which

sent notification of such filing to all counsel of record.



                                            /s/ D. Ryan Locker
                                            D. RYAN LOCKER




Notice of Appearance - Page 2
